             Case 1:21-cv-00300-N/A Document 1                    Filed 06/23/21        Page 1 of 8

UNITED STATES COURT OF INTERNATIONAL TRADE                                                             FORM 1

 KEYSTONE AUTOMOTIVE
 OPERATIONS, INC.,

                                     Plaintiff,                                     SUMMONS
             v.
                                                                               CASE NO. 21-00300
 UNITED STATES,
                                     Defendant.

TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).

                                                              /s/ Mario Toscano
                                                              Clerk of the Court


                                                  PROTEST
                                                           Date Protest
 Port of Entry:    Detroit, Michigan (3801)                                   12/15/2020
                                                           Filed:
 Protest                                                   Date Protest
                   2704-20-148971                                             01/06/2021
 Number:                                                   Denied:

 Importer:         Keystone Automotive Operations, Inc.

 Category of
                   Side Protective Attachments for Vehicles
 Merchandise:


                             ENTRIES INVOLVED IN ABOVE PROTEST
                                            Date of                                                   Date of
   Entry Number        Date of Entry                          Entry Number       Date of Entry
                                          Liquidation                                               Liquidation
   600-0083602-7        11/16/2019        05/22/2020




 Port Director,                                           Eric R. Rock
 U.S. Customs and Border Protection                       Rock Trade Law LLC
 Port of Los Angeles                                      134 North LaSalle Street, Suite 1800
 301 E. Ocean Blvd.                                       Chicago, IL 60602
 Long Beach, CA 90802                                     Telephone: (312) 824-6191
                                                          Email: erock@rocktradelaw.com

Address of Customs Port in                                    Name, Address, Telephone Number
Which Protest was Denied                                      and E-Mail Address of Plaintiff’s Attorney
            Case 1:21-cv-00300-N/A Document 1                Filed 06/23/21         Page 2 of 8


                          CONTESTED ADMINISTRATIVE DECISION
                                   Appraised Value of Merchandise

                                       Statutory Basis                           Statement of Value

  Appraised:

  Protest Claim:


                                     Classification, Rate or Amount

                                          Assessed                                  Protest Claim

                                  Paragraph                                   Paragraph
         Merchandise           or Item Number            Rate              or Item Number              Rate

  Side Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free

  Nerf Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free

  Bars                         8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.45                Free




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry
of merchandise included in every such denied protest. The issue or issues stated above were common to
all such denied protests. All such protests were filed and denied as prescribed by law. All liquidated
duties, charges or exactions have been paid, and were paid at the port of entry unless otherwise shown.


                                                 Other
 State specifically the Decision [as described in 19 U.S.C. § 1514(a)] and the Protest Claim:

 The issue which was common to all such denied protests:

 The eligibility of the protested articles for exclusions from Section 301 tariffs by meeting the
 descriptions provided in the sections of U.S. Note 20 of HTSUS Chapter 99, Subchapter III that
 correspond to the above-claimed provisions under HTSUS subheading 9903.88.45.




                                                                   Signature of Plaintiff’s Attorney

                                                                Eric R. Rock                    June 23, 2021
                                                                   Name                       Date
         Case 1:21-cv-00300-N/A Document 1                Filed 06/23/21    Page 3 of 8


                                      SCHEDULE OF PROTESTS

New York/Newark, NJ (4601)
Port of Entry

       Protest         Date Protest      Date Protest       Entry            Date of        Date of
       Number             Filed            Denied          Number            Entry        Liquidation

   4601-20-124266      12/15/2020        01/06/2021     600-0089103-0      12/13/2019     06/19/2020
   4601-20-123979      12/07/2020        01/12/2021     600-0060763-4      07/16/2019     06/12/2020
   4601-20-124107      12/09/2020        01/12/2021     600-0067582-1      08/20/2019     06/12/2020
   4601-20-124265      12/15/2020        01/13/2021     600-0088376-3      12/10/2019     06/19/2020
   4601-20-124105      12/09/2020        01/13/2021     600-0069955-7      09/03/2019     06/12/2020
   4601-20-124104      12/09/2020        01/13/2021     600-0069974-8      09/03/2019     06/12/2020
   4601-20-124116      12/09/2020        01/13/2021     600-0072572-5      09/17/2019     06/12/2020
   4601-20-124555      12/30/2020        01/22/2021     600-0064042-9      08/05/2019     07/03/2020
   4601-20-124441      12/23/2020        01/27/2021     600-0063184-0      07/30/2019     06/26/2020
   4601-20-124442      12/23/2020        01/27/2021     600-0099546-8      02/04/2020     06/26/2020
   4601-20-124221      12/14/2020        01/29/2021     600-0074573-1      10/15/2019     06/19/2020




 Port Director,
                                                        If the port of entry shown above is different
 U.S. Customs and Border Protection                     from the port of entry shown on the first page
 Port of Newark                                         of the summons, the address of the District
 1100 Raymond Blvd.                                     Director for such port of entry must be given
 Newark, NJ 07102                                       in the space provided.
          Case 1:21-cv-00300-N/A Document 1             Filed 06/23/21    Page 4 of 8

                          SCHEDULE OF PROTESTS (CONTINUED)

Detroit, MI (3801)
Port of Entry

       Protest          Date Protest   Date Protest       Entry            Date of        Date of
       Number              Filed         Denied          Number            Entry        Liquidation

   3801-20-106366      12/15/2020      01/06/2021     600-0090244-9      01/02/2020     06/19/2020
   3801-20-106297      12/09/2020      01/12/2021     600-0068364-3      08/26/2019     06/12/2020
   3801-20-106364      12/15/2020      01/13/2021     600-0084878-2      11/25/2019     06/19/2020
   3801-20-106376      12/16/2020      01/13/2021     600-0095193-3      01/20/2020     06/19/2020
   3801-20-106378      12/16/2020      01/13/2021     600-0096404-3      01/26/2020     06/19/2020
   3801-20-106438      12/30/2020      01/22/2021     600-0062055-3      08/06/2019     07/03/2020
   3801-20-106298      12/09/2020      01/27/2021     600-0063060-2      08/14/2019     06/12/2020
   3801-20-106354      12/14/2020      01/27/2021     600-0080241-7      11/04/2019     06/19/2020
   3801-20-106375      12/16/2020      01/28/2021     600-0093221-4      01/09/2020     06/19/2020




 Port Director,                                       If the port of entry shown above is different
 U.S. Customs and Border Protection                   from the port of entry shown on the first page
 Port of Detroit                                      of the summons, the address of the District
 2810 B West Fort Street, Suite #123                  Director for such port of entry must be given
 Detroit, MI 48216                                    in the space provided.
         Case 1:21-cv-00300-N/A Document 1             Filed 06/23/21    Page 5 of 8

                         SCHEDULE OF PROTESTS (CONTINUED)

Savannah, GA (1703)
Port of Entry

       Protest         Date Protest   Date Protest       Entry            Date of        Date of
       Number             Filed         Denied          Number            Entry        Liquidation

   1703-20-111588      12/15/2020     01/06/2021     600-0088083-5      12/09/2019     06/19/2020
   1703-20-111497      12/09/2020     01/07/2021     600-0065722-5      08/13/2019     06/12/2020
   1703-20-111456      12/07/2020     01/12/2021     600-0059361-0      07/12/2019     06/12/2020
   1703-20-111457      12/07/2020     01/12/2021     600-0060749-3      07/16/2019     06/12/2020
   1703-20-111491      12/09/2020     01/13/2021     600-0067764-5      08/20/2019     06/12/2020
   1703-20-111557      12/14/2020     01/13/2021     600-0073387-7      09/22/2019     06/19/2020
   1703-20-111558      12/14/2020     01/13/2021     600-0073592-2      10/01/2019     06/19/2020
   1703-20-111559      12/14/2020     01/13/2021     600-0074533-5      10/07/2019     06/19/2020
   1703-20-111560      12/14/2020     01/13/2021     600-0077619-9      10/15/2019     06/19/2020
   1703-20-111561      12/14/2020     01/13/2021     600-0074538-4      10/07/2019     06/19/2020
   1703-20-111562      12/14/2020     01/13/2021     600-0077428-5      10/22/2019     06/19/2020
   1703-20-111589      12/15/2020     01/13/2021     600-0089543-7      12/16/2019     06/19/2020
   1703-20-111606      12/16/2020     01/13/2021     600-0092610-9      12/31/2019     06/19/2020
   1703-20-111506      12/09/2020     01/27/2021     600-0070947-1      09/14/2019     06/12/2020
   1703-20-111721      12/23/2020     01/27/2021     600-0063182-4      07/30/2019     06/26/2020




 Port Director,                                      If the port of entry shown above is different
 U.S. Customs and Border Protection                  from the port of entry shown on the first page
 Port of Savannah                                    of the summons, the address of the District
 1 East Bay Street                                   Director for such port of entry must be given
 Savannah, GA 31401                                  in the space provided.
         Case 1:21-cv-00300-N/A Document 1           Filed 06/23/21    Page 6 of 8

                       SCHEDULE OF PROTESTS (CONTINUED)

Los Angeles/Long Beach, CA (2704)
Port of Entry

       Protest       Date Protest   Date Protest       Entry            Date of        Date of
       Number           Filed         Denied          Number            Entry        Liquidation

   2704-20-148976    12/15/2020     01/06/2021     600-0087877-1      12/07/2019     06/19/2020
   2704-20-148679    12/09/2020     01/07/2021     600-0068520-0      08/26/2019     06/12/2020
   2704-20-148969    12/15/2020     01/07/2021     600-0082509-5      11/10/2019     06/19/2020
   2704-20-148972    12/15/2020     01/07/2021     600-0085436-8      11/20/2019     06/19/2020
   2704-20-148658    12/09/2020     01/13/2021     600-0067417-0      08/19/2019     06/12/2020
   2704-20-148859    12/14/2020     01/13/2021     600-0061965-4      07/23/2019     06/19/2020
   2704-20-148860    12/14/2020     01/13/2021     600-0061832-6      07/21/2019     06/19/2020
   2704-20-148861    12/14/2020     01/13/2021     600-0061791-4      07/21/2019     06/19/2020
   2704-20-148862    12/14/2020     01/13/2021     600-0070974-5      09/09/2019     06/19/2020
   2704-20-148977    12/15/2020     01/13/2021     600-0088085-0      12/09/2019     06/19/2020
   2704-20-149038    12/16/2020     01/13/2021     600-0096693-1      01/18/2020     06/19/2020
   2704-20-149039    12/16/2020     01/13/2021     600-0096627-9      01/18/2020     06/19/2020
   2704-20-149040    12/16/2020     01/13/2021     600-0096724-4      01/18/2020     06/19/2020
   2704-20-149428    12/23/2020     01/13/2021     600-0100908-7      02/12/2020     06/26/2020
   2704-20-149724    12/30/2020     01/19/2021     600-0065470-1      08/11/2019     07/10/2020
   2704-20-149725    12/30/2020     01/19/2021     600-0065463-6      08/11/2019     07/10/2020
   2704-20-149430    12/23/2020     01/22/2021     600-0108625-9      03/26/2020     06/26/2020
   2704-20-149431    12/23/2020     01/22/2021     600-0110205-6      04/07/2020     06/26/2020
   2704-20-149432    12/23/2020     01/22/2021     600-0110173-6      04/07/2020     06/26/2020
   2704-20-149433    12/23/2020     01/22/2021     600-0111428-3      04/12/2020     06/26/2020
   2704-20-149045    12/16/2020     01/26/2021     600-0100225-6      02/08/2020     06/19/2020
   2704-20-149047    12/16/2020     01/26/2021     600-0098195-5      01/27/2020     06/19/2020
   2704-20-149048    12/16/2020     01/26/2021     600-0098192-2      01/27/2020     06/19/2020
   2704-20-148678    12/09/2020     01/27/2021     600-0068553-1      08/26/2019     06/12/2020
   2704-20-149427    12/23/2020     01/27/2021     600-0062443-1      07/28/2019     06/26/2020
   2704-20-149723    12/30/2020     01/27/2021     600-0064033-8      08/05/2019     07/03/2020
   2704-20-149051    12/16/2020     01/27/2021     600-0100896-4      02/12/2020     06/19/2020
   2704-20-149053    12/16/2020     01/27/2021     600-0100219-9      02/12/2020     06/19/2020
        Case 1:21-cv-00300-N/A Document 1             Filed 06/23/21     Page 7 of 8

      Protest         Date Protest   Date Protest        Entry           Date of         Date of
      Number             Filed         Denied           Number           Entry         Liquidation

  2704-20-148680      12/09/2020     01/28/2021     600-0069611-6      09/01/2019      06/12/2020
  2704-20-148681      12/09/2020     01/28/2021     600-0069618-1      09/01/2019      06/12/2020
  2704-20-148966      12/15/2020     01/28/2021     600-0080939-6      11/03/2019      06/19/2020
  2704-20-148967      12/15/2020     01/28/2021     600-0081194-7      11/03/2019      06/19/2020
  2704-20-148970      12/15/2020     01/28/2021     600-0082558-2      11/10/2019      06/19/2020
  2704-20-148867      12/14/2020     01/29/2021     600-0074956-8      09/29/2019      06/19/2020
  2704-20-148868      12/14/2020     01/29/2021     600-0074746-3      09/29/2019      06/19/2020
  2704-20-148869      12/14/2020     01/29/2021     600-0076313-0      10/06/2019      06/19/2020
  2704-20-148870      12/14/2020     01/29/2021     600-0077406-1      10/13/2019      06/19/2020
  2704-20-148874      12/14/2020     01/29/2021     600-0078823-6      10/19/2019      06/19/2020




Port Director,                                      If the port of entry shown above is different
U.S. Customs and Border Protection                  from the port of entry shown on the first page
Port of Los Angeles                                 of the summons, the address of the District
301 E. Ocean Blvd.                                  Director for such port of entry must be given
Long Beach, CA 90802                                in the space provided.
          Case 1:21-cv-00300-N/A Document 1            Filed 06/23/21    Page 8 of 8

                         SCHEDULE OF PROTESTS (CONTINUED)

Seattle (3001)
Port of Entry

       Protest        Date Protest    Date Protest      Entry            Date of         Date of
       Number            Filed          Denied         Number            Entry         Liquidation
   3001-20-103538      12/14/2020     01/12/2021     600-0073603-7      09/29/2019     06/19/2020
   3001-20-103515      12/09/2020     01/13/2021     600-0068523-4      08/26/2019     06/12/2020
   3001-20-103549      12/16/2020     01/13/2021     600-0096336-7      01/18/2020     06/19/2020
   3001-20-103572      12/23/2020     01/13/2021     600-0100726-3      02/09/2020     06/26/2020
   3001-20-103516      12/09/2020     01/27/2021     600-0065031-1      08/09/2019     06/12/2020
   3001-20-103548      12/16/2020     01/28/2021     600-0093456-6      01/06/2020     06/19/2020
   3001-20-103544      12/15/2020     01/28/2021     600-0082745-5      11/10/2019     06/19/2020




 Port Director                                        If the port of entry shown above is different
 U.S. Customs and Border Protection                   from the port of entry shown on the first page
 Port of Seattle                                      of the summons, the address of the District
 19339 28th Ave.                                      Director for such port of entry must be given
 Building D                                           in the space provided.
 SeaTac, WA 98158
